*696MEMORANDUM**
Arnold Castro Mobo appeals his 84-month sentence following his jury-trial conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Mobo contends that the district court erred by denying his request for a three-level downward adjustment in his offense level for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1. We review for clear error the district court’s factual determination whether the defendant accepted responsibility for his offense. United States v. Velasco-Medina, 305 F.3d 839, 852-531 (9th Cir.2002) (observing that the “determination of the sentencing judge is entitled to great deference on review” because of the sentencing judge’s “unique position to evaluate a defendant’s acceptance of responsibility”) (quoting U.S.S.G. § 3E1.1, cmt. n. 5).
On our review of the record, we cannot say the district court clearly erred because, at trial, Mobo vigorously contested his guilt and he expressed remorse only after the jury returned a guilty verdict against him. See Velasco-Medina, 305 F.3d at 853-54 (affirming denial of acceptance of responsibility where the district court acknowledged defendant’s right to put the Government to its burden of proof, but denied the adjustment because, at trial, defendant evaded responsibility for his offense); see also U.S.S.G. § 3E1.1, cmt. n. 2 (noting that, in the case of a defendant who goes to trial, the determination that the “defendant has accepted responsibility will be based primarily upon pre-trial statements and conduct”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.